Citation Nr: 1726833	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension before August 15, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this issue in July 2014 for additional evidentiary development, to include a new examination.  The Board remanded this issue again in August 2015 to obtain additional records not associated with the claims file.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 

FINDINGS OF FACT

1.  Prior to March 21, 2012, the Veteran's hypertension did not manifest with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2.  Beginning March 21, 2012, the Veteran's hypertension manifested with diastolic pressure predominantly 110 or more.  

3.  Since August 15, 2014, the Veteran's hypertension did not manifest with Diastolic pressure predominantly 120 or more.




CONCLUSIONS OF LAW

1.  Prior to March 21, 2012, the criteria for entitlement to a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7101 (2016).

2.  Since March 21, 2012, the criteria for entitlement to a rating of 20 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7101 (2016).

3.  Since August 15, 2014, the criteria for entitlement to a rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Factual Background

The Veteran's hypertension was initially rated at 10 percent under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

The Veteran filed a claim for an increased evaluation for his hypertension in December 2010.  In December 2010, the Veteran's blood pressure was measured at 179/104.  

In a March 2011 VA examination, the Veteran's blood pressure was: 158/86, 142/66, and 160/98.  In June 2011, his blood pressure was 168/104.  In September 2011, his blood pressure was 161/98.  In October 2011, his blood pressure was 154/94.  In December 2011, his blood pressure was 180/114 and 138/92.  

In February 2012, the Veteran's blood pressure was 158/94.  March 2012, his blood pressure was 184/114 and 172/113.  In a March 2012 emergency room visit, his blood pressure was 200/122, and 185/118.  In November 2012, his blood pressure was 138/92.  In December 2012, his blood pressure was 163/116.  

In January 2013, the Veteran's blood pressure was 151/83.  In March 2013, his blood pressure was 162/111.  In April 2013, the Veteran self-reported his blood pressure at home to average in the 130s systolic and 70-80 diastolic.  Later that month, his blood pressure was 168/98.  In May 2013, the Veteran's blood pressure was 150/95, 159/104, and 178/106.  In June 2013, his blood pressure was 150/101.  In July 2013, his blood pressure was 143/93.  In September 2013, his blood pressure was 164/93, 131/81, and he had a self-reported average of 150/100.  In October 2014, the Veteran's blood pressure was 149/95, and 158/103.  In December 2013, his blood pressure was 175/117.  

In January 2014, the Veteran's blood pressure was 155/103, 168/110, and was self-reported at 130-140/70-90.  In March 2014, the Veteran's blood pressure was 127/78.  In April 2014, the Veteran's blood pressure was 174/106.  In May 2014, the Veteran's blood pressure was 177/114.  In July 2014, his blood pressure was 201/128.  In an August 2014 emergency room visit, the Veteran's blood pressure was 175/124 with 159/97 reported at home.  Also that month, the Veteran's blood pressure was 144/111.  An August 2014 VA examination noted his blood pressure to be 175/124, 171/108, and 173/126.  In September 2014, his blood pressure was self-reported as 150s/80-90.  In November 2014, the Veteran's blood pressure was 152/105. 

In February 2015, the Veteran's blood pressure was 150/89.  In April 2015, his blood pressure was 132/89.  In April 2015, his blood pressure was 132/89, and 147/87.  In May 2015, his blood pressure was 162/95.  In September 2015, his blood pressure was 138/88.

Analysis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his hypertension prior to August 14, 2015, and in excess of 20 percent thereafter.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to a 20 percent evaluation beginning March 21, 2012, but is not entitled to a rating in excess of 10 percent prior to March 21, 2012, nor in excess of 20 percent since August 15, 2014.

Prior to March 21, 2012, the Veteran's diastolic pressure readings were predominantly under 110, and his systolic pressure readings were predominantly under 200.  While there were a couple of higher readings, including in June 2011 and December 2011, those higher numbers are not the dominant pattern of blood pressure readings in this time frame.  The evidence indicates a majority of blood pressure readings with diastolic below 110 and systolic under 200.  Therefore, based upon the evidence of record, the Board finds that the manifestations of the Veteran's hypertension do not more nearly approximate the criteria for a rating in excess of 10 percent for this period.

Beginning May 21, 2012, the Veteran's blood pressure readings begin an upward trend overall.  In this time, the majority of his diastolic blood pressure readings are over 110.  While there were a couple of higher readings, notably in March 2012, July 2014, and August 2014, the vast majority of his readings remain in the 110 diastolic range.  Therefore, based upon the evidence of record, the Board finds that the manifestations of the Veteran's hypertension do not more nearly approximate the criteria for a rating in excess of 10 percent for this period.

Since August 15, 2014, the Veteran's blood pressure readings do not more closely approximate those of the 20 percent rating category.  With the exception of spikes in the 120 range in August 2014, the majority of his readings are in the 100 range, and even dipping below 100 beginning in February 2015.  The evidence indicates a majority of blood pressure readings with diastolic below 120.  Therefore, based upon the evidence of record, the Board finds that the manifestations of the Veteran's hypertension do not more nearly approximate the criteria for a rating in excess of 10 percent for this period.

The Board acknowledges the Veteran believes that his hypertension is entitled to a higher evaluation.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Blood pressure readings are a medical, not lay, determination, and the issue of severity of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's blood pressure readings are probative medical evidence demonstrating the severity of his hypertension.  He further self-reported readings at home that tended to be in line with, or lower than, those assessed in a medical setting.  While the Veteran may believe his hypertension is worse, the numbers clearly present a reliable metric for assessing overall severity of the condition.

The Board has carefully considered both the medical and lay evidence of record.  Resolving doubt in favor of the Veteran, the Board finds that he is entitled to a rating of 20 percent, but no higher, beginning March 21, 2012.  However, the probative evidence of record weighs against an evaluation in excess of this.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a rating in excess of 10 percent prior to March 21, 2012, and in excess of 20 percent since August 15, 2014, must be denied.


ORDER

1.  Entitlement to a rating in excess of 10 percent prior to March 21, 2012 is denied.

2.  Entitlement to a rating of 20 percent, but no higher, since March 21, 2012 is granted.

3.  Entitlement to a rating in excess of 20 percent since August 15, 2014 is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


